                                                      Case 2:20-cv-00511-RFB-DJA Document 34
                                                                                          32 Filed 08/25/20
                                                                                                   08/21/20 Page 1 of 3



                                                  1   Robert J. Cassity, Esq.
                                                      Nevada Bar No. 9779
                                                  2   Sydney R. Gambee, Esq.
                                                      Nevada Bar No. 14201
                                                  3   HOLLAND & HART LLP
                                                      9555 Hillwood Drive, 2nd Floor
                                                  4   Las Vegas, Nevada 89134
                                                      Tel: (702) 669-4600
                                                  5   Fax: (702) 669-4650
                                                      bcassity@hollandhart.com
                                                  6   srgambee@hollandhart.com
                                                  7   Stephen G. Topetzes (pro hac vice)
                                                      Theodore L. Kornobis (pro hac vice)
                                                  8   Stavroula E. Lambrakopoulos (pro hac vice)
                                                      K&L GATES LLP
                                                  9   1601 K Street, NW
                                                      Washington, D.C. 20006
                                                 10   Tel: (202) 778-9000
                                                      stephen.topetzes@klgates.com
                                                 11   stavroula.lambrakopoulos@klgates.com
                                                      ted.kornobis@klgates.com
                9555 Hillwood Drive, 2nd Floor




                                                 12
                                                      Attorneys for Defendant Bradley C. Reifler and Relief Defendants
                    Las Vegas, NV 89134




                                                 13   Forefront Partners, LLC, Forefront Capital Services, LLC,
HOLLAND & HART LLP




                                                      and Port Royal-NCM, LLC
                                                 14
                                                                                UNITED STATES DISTRICT COURT
                                                 15
                                                                                         DISTRICT OF NEVADA
                                                 16
                                                       SECURITIES AND EXCHANGE                                 Case Number: 2:20-cv-00511-RFB-DJA
                                                 17    COMMISSION,
                                                 18                         Plaintiff,                         STIPULATION AND ORDER
                                                                                                               REGARDING DEFENDANT AND
                                                 19                v.                                          RELIEF DEFENDANTS’ SECOND
                                                                                                               AMENDED ANSWER
                                                 20    BRADLEY C. REIFLER,
                                                 21                         Defendant,
                                                       And
                                                 22
                                                       FOREFRONT PARTNERS, LLC,
                                                 23    FOREFRONT CAPITAL SERVICES, LLC, and
                                                       PORT ROYAL-NCM, LLC,
                                                 24
                                                                            Relief Defendants.
                                                 25

                                                 26

                                                 27

                                                 28
                                                                                                 Page 1 of 3
                                                      Case 2:20-cv-00511-RFB-DJA Document 34
                                                                                          32 Filed 08/25/20
                                                                                                   08/21/20 Page 2 of 3



                                                  1                                         STIPULATION
                                                  2          Pursuant to Rule 15(a)(2) of the Federal Rules of Civil Procedure, the parties,
                                                  3   Defendant Bradley C. Reifler (“Mr. Reifler”), and Relief Defendants Forefront Partners, LLC,
                                                  4   Forefront Capital Services, LLC, and Port Royal-NCM, LLC (the “Forefront Entities” or the
                                                  5   “Relief Defendants,” and together with Mr. Reifler, the “Defendants”) and Plaintiff Securities
                                                  6   and Exchange Commissioner (“SEC” or “Plaintiff”) hereby stipulate and agree that the
                                                  7   Defendants may file a Second Amended Answer no later than August 21, 2020.
                                                  8   DATED this 21st day of August, 2020.             DATED this 21st day of August, 2020.
                                                  9
                                                      /s/ Sydney R. Gambee                              /s/ Christopher E. Martin
                                                 10   Robert J. Cassity, Esq.                          Christopher E. Martin, Esq.
                                                      Sydney R. Gambee, Esq.                           Polly A. Atkinson, Esq.
                                                 11   Holland & Hart LLP                               1961 Stout Street, Suite 1700
                                                      9555 Hillwood Drive, 2nd Floor                   Denver, CO 80294
                9555 Hillwood Drive, 2nd Floor




                                                 12   Las Vegas, Nevada 89134
                                                                                                      Attorneys for Plaintiff Securities and Exchange
                    Las Vegas, NV 89134




                                                 13   Stephen G. Topetzes (pro hac vice)              Commission
HOLLAND & HART LLP




                                                      Theodore L. Kornobis (pro hac vice)
                                                 14   Stavroula E. Lambrakopoulos (pro hac vice)
                                                      K&L Gates LLP
                                                 15   1601 K Street, N.W.
                                                      Washington, D.C. 20006-1600
                                                 16
                                                      Attorneys for Defendant Bradley C. Reifler,
                                                 17   and Relief Defendants Forefront Partners,
                                                      LLC, Forefront Capital Services, LLC, and
                                                 18   Port-Royal-NCM, LLC
                                                 19
                                                                                                ORDER
                                                 20

                                                 21                                                 IT IS SO ORDERED.
                                                 22

                                                 23                                                 _____________________________________
                                                                                                    UNITED STATES
                                                                                                    UNITED   STATES DISTRICT  JUDGE
                                                                                                                     MAGISTRATE    JUDGE
                                                 24
                                                                                                            August 25, 2020
                                                                                                    Dated: ___________________________
                                                 25

                                                 26

                                                 27

                                                 28
                                                                                               Page 2 of 3
                                                      Case 2:20-cv-00511-RFB-DJA Document 34
                                                                                          32 Filed 08/25/20
                                                                                                   08/21/20 Page 3 of 3



                                                  1                                 CERTIFICATE OF SERVICE
                                                  2            I hereby certify that on the 21st day of August, 2020, a true and correct copy of the
                                                  3   foregoing STIPULATION AND ORDER REGARDING DEFENDANT AND RELIEF
                                                  4   DEFENDANTS’ SECOND AMENDED ANSWER was served by the following method(s):
                                                      
                                                  5
                                                               Electronic: by submitting electronically for filing and/or service with the
                                                  6   United States District Court, District of Nevada’s e-filing system and served on counsel
                                                      electronically in accordance with the E-service list to the following email addresses:
                                                  7
                                                               Christopher E. Martin, Esq.
                                                  8            Polly Atkinson, Esq.
                                                               Securities and Exchange Commission
                                                  9            1961 Stout Street, Suite 1700
                                                               Denver, CO 80294
                                                 10            MartinC@SEC.GOV
                                                               AtkinsonP@SEC.GOV
                                                 11
                                                               Attorneys for Plaintiff Securities and Exchange Commission
                9555 Hillwood Drive, 2nd Floor




                                                 12
                    Las Vegas, NV 89134




                                                 13
HOLLAND & HART LLP




                                                 14                                                       /s/ Joyce Heilich
                                                                                                          An Employee of HOLLAND & HART LLP
                                                 15

                                                 16

                                                 17

                                                 18   15260568_v1 109590.0001

                                                 19

                                                 20

                                                 21

                                                 22

                                                 23

                                                 24

                                                 25

                                                 26

                                                 27

                                                 28
                                                                                                Page 3 of 3
